Citation Nr: 0524527	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  03-09 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a chronic back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

This claim was previously before the Board.  The Board 
reopened and remanded this claim in February 2004.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

REMAND

As noted above, the veteran's claim was remanded in February 
2004.  As directed by the Board, the AMC contacted the 
veteran and requested that he provide a release for any 
private medical records he wanted VA to obtain.  The veteran 
returned a signed VA Form 21-4142 indicating that he had 
received treatment from Bill Yates, M.D., P.C., from 2000 to 
2004.  While two previously obtained written statements from 
Dr. Yates are associated with the claims file, the veteran's 
treatment records are not of record, and there is no 
indication in the record that they were requested by the AMC.  
Therefore, the Board finds that the AMC must attempt to 
obtain these records, and associate them with the claims 
file.

In addition, as directed by the February 2004 Board remand, 
the veteran was afforded a VA examination in August 2004.  
The examiner indicated that he thoroughly reviewed the 
veteran's claims file.  However, the examiner did not 
specifically address either the veteran's documented in-
service back treatment or his November 1954 diagnosis of 
"Bone Island Body L-5."

Finally, as discussed in lengthy contentions articulated in 
Appellant's Brief Presentation, submitted by the veteran's 
representative in August 2005, the VA examiner appears to 
have misquoted or misunderstood the written statements of 
Dr. Yates, who opined that the veteran's back disorder was 
related to his military service.  The examiner had been 
requested by the Board remand to include an analysis of Dr. 
Yates' opinion in the examination report.  In this regard, we 
note that Dr. Yates stated in June 2002 that the veteran 
suffered from "Chronic lumbar pain 2º old injury/DJD R 
knee/knee replacement L knee, Hx of DVT L leg," and also 
stated that the back disorder "is most likely related to an 
injury that occurred while he was in the Army, as related to 
me."  With all due respect, we recognize that Dr. Cole 
diagnosed degenerative joint disease as the present cause of 
the veteran's back pain, and noted that the veteran was 75 
years of age, but it is important in our adjudication that 
the reviewing physician provide an opinion as to whether the 
current DJD of the spine is a result of military service and, 
in doing so, discuss the clinical history in sufficient 
detail to permit the Board to determine the service 
connection issue.

In order to ensure full compliance with the Board's previous 
remand instructions, the Board finds that an additional 
remand of this issue is necessary so that the AMC can request 
the treatment records from Dr. Yates and so that the VA 
examiner can be afforded another opportunity to fully explain 
his opinion.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (Court held that compliance by the Board or the RO 
with remand instructions is neither optional nor 
discretionary).

Therefore, due process demands that this claim be REMANDED 
for the following action:

1.  Request all treatment records since the year 
2000 regarding the veteran's back disorder from 
Bill Yates, M.D., P.C., 4330 Highway 78 East, 
Suite 115, Jasper, AL 35501, and associate them 
with the claims file.
2.  After the above has been accomplished, arrange 
for a review of the claims file by Scott Cole, the 
physician at the Birmingham VA Medical Center, who 
examined the veteran in August 2004, if he is 
available. 

a.  The examiner should review the 
veteran's claims file, to include a copy 
of this Remand.  He is asked to 
specifically review and comment on the 
veteran's service medical records, the 
November 1954 VA record showing a 
diagnosis of "Bone Island Body L-5," 
and Dr. Yates' written statements dated 
in June 2002 and March 2003, as well as 
any additional records secured pursuant 
to this Remand.

b.  The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (i.e. to at least a 50/50 
degree of probability) that the 
veteran's current degenerative joint 
disease of the spine is related to his 
military service, or whether such a 
relationship is unlikely (i.e., to less 
than a 50-50 degree of probability).  In 
rendering this opinion, the examiner is 
asked to specifically refer to the 
existing medical evidence, enumerated 
above.

c.  The examiner must annotate his 
report that the claims file was in fact 
made available for review.  The 
determination as to whether an 
additional examination of the veteran is 
necessary, with any further indicated 
special studies, is left to the 
examiner's discretion.

d.  If Dr. Cole is no longer available, 
please forward this request for a 
supplemental opinion (with the deferred 
examination option) to a second medical 
professional knowledgeable about 
disorders of the spine.
e.  NOTE:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

3.  After undertaking any other development deemed 
essential in addition to that specified above, the 
AMC should re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains denied, the 
appellant should be provided a supplemental 
statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of 
the evidence and discussion of all pertinent 
regulations since the February 2005 SSOC.  An 
appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).




 
 
 
 


